Title: Jonathan Williams, Jr., to the American Commissioners, [19 January 1778]
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


[January 19th, 1778]
On my arrival at Brest I went to the Commandant of marine to ask permission for the Ship to go to St. nazare to which I received a refusal for want of orders. I represented to the Commodore (at Quiberon) the inefficacy of the Convoy if we had not liberty to go to St. Nazare. That he said he could not help as the Commander at Painbeuf was not under him and I must wait the decision of the minister. On my return to Nantes I find that orders are come from the minister to clear out the Lion permitting the Americans to be entered on the Roll as Passengers which we are now doing and then she will go down to St. Nazare, but this will not be possible ’till the next spring tides. When I was pressing for this permision the Tides were at the highest and the Ship could have gone down, now I have got it the tides prevent and this natural obsticale cannot be surmounted these 6 or 8 Days.
